Citation Nr: 1807197	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that this matter must be remanded to the AOJ for additional evidentiary development.

The Veteran was last afforded a VA audiological examination in November 2011.  He recently submitted VA audiometric evaluations dated in March 2012, February 2016, and May 2017, which are suggestive of more severe hearing loss symptomatology.  Although the Veteran waived local consideration of this evidence pursuant to 38 C.F.R. §§ 19.9, 20.1304(c), the Board is unable to grant an increased rating based upon the March 2012, February 2016, and May 2017 VA audiometric evaluations because they did not include a controlled speech discrimination test (Maryland CNC) pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  In fact, these evaluations contained the language "[n]ot adequate for rating purposes."  The Board therefore finds that the Veteran should be afforded a new VA audiological examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for the Veteran to undergo a VA audiological examination to determine the extent and severity of his bilateral hearing loss.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

In addition to providing specific audiometric findings to include speech discriminations scores, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, adjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

